Citation Nr: 1221017	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-49 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $12,866.00, to include the question of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976 and from March 1981 to April 1982.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, which denied the Veteran's request for waiver of the recovery of an overpayment of disability pension benefits, in the calculated amount of $12,866.00.  [In this regard, the Board notes that review of the record discloses that some of the assessed indebtedness in question may have been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will consider whether waiver of the overpayment in the calculated amount of $12,866.00 is in order.]  

The Veteran was scheduled for a hearing before the Board at the RO in January 2011; he failed to report for the hearing.  

The Board notes that the Veteran's claim is being adjudicated with the use of a social security number (SSN) as reported by the Veteran and reflected on his DD Form 214 as well as other documents of record, signed by the Veteran.  However, the claims folder contains a printout from the social security administration (SSA), dated in August 2008, which reflects a SSN different from that on the Veteran's DD214.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The overpayment at issue in the current appeal resulted from a retroactive termination of the Veteran's disability pension benefits.  In June 2008, the RO notified the Veteran that his pension payments were being terminated retroactively based on the recent receipt of information showing that he was incarcerated.  This termination was made effective beginning on April 1, 2007 and resulted in an overpayment of compensation in the amount of $12,866.  

Further review of the record reveals that a June 2007 rating decision granted the Veteran's claim for nonservice-connected disability pension benefits, effective March 13, 2007.  By letter dated in June 2007, the Veteran was notified of his award of disability pension benefits.  Attached to the award letter was a copy of VA Form 21-8768, which notified the Veteran that, among other things, his benefits would be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for a felony.  

In December 2007, the RO received VA and Social Security Administration (SSA) Prisoner Computer Match forms that showed that the Veteran was incarcerated in a state prison on September [redacted], 2005.  In a report of contact (VA Form 119), dated January 2, 2008, it was noted that the RO contacted the Arkansas Department of Corrections and spoke with the records department which confirmed that the Veteran was confined at the facility from September [redacted], 2005 to July [redacted], 2007 (when he was released).  

Multiple letters were sent to the Veteran informing him of the proposed termination of his pension benefits-as well as a request for clarification of his Social Security number.  In a letter dated on June 18, 2008, the RO terminated the Veteran's pension benefits, effective April 1, 2007, due to a period of incarceration for a felony beginning September [redacted], 2005.  The Veteran was again informed that his incarceration and the resulting termination of his pension benefits had resulted in an overpayment.  He was also notified of his appellate rights.  

A July 4, 2008 letter notified the Veteran that he had been overpaid $12,866 and that he could request a waiver of the overpayment and/or ask for a hearing.  

The claims file further reflects that the Veteran's request for waiver of a debt of $12,866.00 was initially denied in August 2009 because he failed to submit his application for a waiver within 180 days of the date of the notification.  However, following a subsequent review of the file, including a statement from a licensed social worker, dated in November 2008, which is construed as a request for waiver, the committee determined that the request was timely.  Nonetheless, the request for a waiver was denied based on a finding that, since the penal institution provides for basic necessities of life, financial hardship was not found.  The Veteran submitted a timely disagreement with this decision, and this appeal ensued.  He was issued a statement of the case (SOC) as to the issue of waiver of compensation debt and submitted a timely substantive appeal.  

The Veteran does not dispute that he was incarcerated for the time period in question.  However, he disputes the creation of the overpayment.  Indeed, the Veteran has made statements that may be construed as raising the issue of the validity of the assessed overpayment.  In his substantive appeal (VA Form 9), dated in November 2009, the Veteran maintained that he has had several periods of incarceration and homelessness since 2006 and that, as such, mail receipt has been unreliable.  He also maintains that the overpayment was the result of administrative error on the part of the local VA as it should have been aware that he was incarcerated when the benefits were awarded in 2007.  These statements appear to indicate that the Veteran disputes the validity of the debt.  

To the extent that the Veteran has asserted that the overpayment in question was a result of administrative error on the part of VA, the Board notes that sole administrative error connotes that the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, neither his actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9) & (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437(1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  As the RO has not developed or adjudicated the question of whether the overpayment at issue in this appeal has been properly created and assessed against the Veteran, a remand for this purpose is therefore required in this case.  

Moreover, in the event that a determination is made that the debt was validly created, the Board notes that the claims folder, as it currently stands, contains sparse information with regard to the Veteran's financial status.  Importantly, prior to the adjudication of the Veteran's entitlement to a waiver of the overpayment amount at issue in this case, his current financial information is needed.  Thus, the Veteran should also be asked to provide appropriate documentation that reflects his financial situation since April 1, 2007, when his pension benefits were terminated.  

Under the circumstances of this case, further assistance is required.  Accordingly, the case is REMANDED to the RO for the following development and consideration:   

1.  The Veteran should be furnished additional VA Forms 20-5655, Financial Status Reports, for the period of time from April 1, 2007 to the present and given an opportunity to complete and submit these documents.  The Board is particularly interested in information and evidence pertaining to the Veteran's financial status (including income and expenses) since April 1, 2007.  

2.  The AOJ should then readjudicate the issue on appeal, as is listed on the title page of this Remand.  In particular, the AOJ should:  

(a)  review the evidentiary record and formally adjudicate the preliminary issue of whether the overpayment charged to the Veteran was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 C.F.R. § 3.500(b)(2).  In this regard, attention is directed to the contentions by the Veteran-as well as the multiple requests sent to him by the AOJ requesting clarification of his Social Security number.  If indebtedness is found to have been validly established, the RO should explain the legal basis for that conclusion and the evidence considered.  

(b)  If the debt was found to be validly created, the AOJ should again consider the question of waiver of the recovery of the overpayment of disability compensation benefits, under the standards of equity and good conscience.  Consideration should be given to each and every element of this standard as set forth in 38 C.F.R. § 1.965(a) (2011).  The basis of the decision should be discussed, with reference to the pertinent facts, the applicable laws and regulations.  

(c) If the debt was found to have been validly created, and if the waiver of recoupment of that debt is denied, the AOJ should issue to the Veteran and his representative a supplemental statement of the case (SSOC) which accurately reflects the reasons for the decision.  The SSOC should also include the pertinent laws and regulations, to include 38 U.S.C.A. § 5302 (West 2002) and 38 C.F.R. § 1.965 (2011), and a discussion of each of the elements of equity and good conscience, if appropriate.  The Veteran and his representative should then be afforded a reasonable opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


